Citation Nr: 1339233	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1942 to September 1945.  

The Veteran died on April [redacted], 2007.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with the appeal, the appellant provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in March 2009.  A transcript of that hearing has been associated with the claims file.  

The case was previously before the Board.  In a July 2010 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In July 2013, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

Unfortunately, additional development is required before the claim of entitlement to service connection for the cause of the Veteran's death is decided. 

In the July 2013 remand, the Board directed that the claims file be sent to the VA Medical Center for a medical opinion.  Specifically, the Board directed that a VA examiner provide an opinion regarding whether the Veteran had a respiratory disorder at the time of his death that was related to his active service and/or a service-connected disability, and if so, whether such a respiratory disorder contributed substantially or materially to the Veteran's cause of death.  Additionally, the Board directed that the VA examiner provide an opinion as to whether there was a causal relationship between any of the Veteran's service-connected disabilities and his cause of death. 

A review of the record shows that in September 2013, the claims file was sent to the VA Medical Center for the directed opinion.  A review of the medical opinion report shows that the examiner opined that the Veteran's immediate cause of death (aspiration pneumonia) was less likely as not proximately due to or the result of the Veteran's service-connected condition.  In this regard, the examiner noted that the Veteran had longstanding and severe Parkinson's disease and that aspiration was a known and common condition associated with such.  Further, the examiner noted that a gunshot wound with rib deformities, for which the Veteran was service-connected, would not cause aspiration.  Therefore, the examiner determined that the Veteran's pneumonia would almost certainly have been secondary to his advanced Parkinson's disease.  

The examiner completely failed to address the question as to whether the Veteran had a respiratory disorder that was related to his active service.  Additionally, while the examiner noted that the pneumonia that caused the Veteran's death was not caused by his service-connected residuals of gunshot wound, the examiner failed to address whether the pneumonia may have been aggravated by the Veteran's service-connected gunshot wound.  Further, the examiner appeared to only have considered the rib deformities resulting from the Veteran's service-connected gunshot wound, but failed to consider the other known residuals of such, including pleural thickening, partial lung resection, and retention of foreign bodies in the lungs.  For these reasons, the Board finds that the September 2013 opinion obtained at the direction of the July 2013 Board remand is inadequate upon which to base a denial of entitlement to service connection for the cause of the Veteran's death.   

Therefore, the Board finds that the development conducted does not comply with the directives of the July 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the claims file should be forwarded to the VA Medical Center for an opinion regarding the nature and etiology of the cause of the Veteran's death.

Accordingly, this case is remanded to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1. The claims file should be forwarded to the VA Medical Center and reviewed by a physician with sufficient expertise, different from the September 2013 VA examiner, to provide the following opinions:
The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran had a respiratory disability at the time of his death that was etiologically related to his active service or was caused or chronically worsened by his service-connected residuals of a gunshot wound to the right chest; to specifically include pleural thickening, partial lung resection, and retention of foreign bodies in the lung.  
If so, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such a respiratory disability played a material causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, to include whether it caused or chronically worsened one or more of the certified causes of death.  
The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any or both of the Veteran's service-connected disabilities (residuals of gunshot wound to the right chest and psychoneurosis) played a materially causal role in the Veteran's death or contributed substantially and materially to one or more of the certified causes of death, to include whether it caused or chronically worsened one or more of the certified causes of death.  
The examiner must perform a thorough review of the claims file prior to providing the opinions and the review must be indicated in the medical opinion report.  
The rationale for all opinions expressed must be provided.  
2. The RO or the AMC should ensure that all opinions provided comport with this remand and undertake any other development it determines to be warranted. 
3. Then, the RO or the AMC should readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

